Title: From Thomas Jefferson to John Lenthall, 17 July 1806
From: Jefferson, Thomas
To: Lenthall, John


                        
                            Th: Jefferson to mr Lenthall
                            
                            July 17. 06.
                        
                        I see four stonecutters at work at the Treasury offices. if they can be useful at the Capitol, take them
                            there. I wish that work to have the preference of every other. in like manner, if there are any at the Navy yard; take
                            them to the Capitol.
                    